tcmemo_2009_39 united_states tax_court lorenzo hill petitioner v commissioner of internal revenue respondent docket no filed date lorenzo hill pro_se james h harris for respondent memorandum findings_of_fact and opinion cohen judge this action was commenced under sec_6404 in response to a final_determination by the appeals_office that petitioner is not entitled to abatement of interest associated with his federal_income_tax liability the only issue for decision is whether the appeals officer abused his discretion in rejecting petitioner’s claim_for_abatement of interest unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in new jersey at the time his petition was filed having no record of a return filed by petitioner for on date the internal_revenue_service irs sent to petitioner a notice_of_deficiency for the notice determined that petitioner had a tax_liability of dollar_figure and was also liable for additions to tax on date petitioner filed a petition with this court seeking a redetermination of the deficiency but his case was dismissed for lack of jurisdiction on date because the petition was untimely after the case was dismissed on or about date petitioner completed a tax_return for and submitted it to the irs the return was accepted and on the basis of the return the irs assessed an income_tax_liability of dollar_figure and additions to tax pursuant to sec_6651 and on date also at that time the irs assessed interest of dollar_figure on the deficiency and additions to tax however the irs abated the additions to tax and the related interest of dollar_figure on date petitioner filed with the irs a form_843 claim_for_refund and request for abatement requesting abatement of all interest assessed the irs denied petitioner’s request stating that no error or delay had occurred on the irs’s part petitioner appealed the denial to the appeals_office on date the appeals_office sent to petitioner a full disallowance--final determination_letter denying petitioner’s claim_for_abatement of the remaining interest petitioner paid in full the deficiency of dollar_figure and the associated interest of dollar_figure as of date opinion petitioner argues that where the irs took over years to contact him about his deficiency he should not be charged any interest thus he contends the appeals officer’s failure to abate the interest was an abuse_of_discretion petitioner seeks judicial review under sec_6404 and rule b respondent argues that there were no unreasonable errors or delays on the part of the irs that would entitle petitioner to abatement of interest under sec_6404 respondent further argues that because petitioner is not entitled to abatement of interest there could not have been an abuse_of_discretion in denying petitioner’s request the court may order abatement if the commissioner abused his discretion by failing to abate interest in his final_determination sec_6404 see 550_us_501 holding that the tax_court provides the exclusive forum for judicial review of the irs’s refusal to abate interest in order to prevail a taxpayer must prove that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law see 112_tc_19 sec_6404 provides in pertinent part in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any unreasonable error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial or managerial act or b any payment of any_tax described in sec_6212 to the extent that any unreasonable error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial or managerial act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment emphasis added sec_6404 requires the taxpayer to identify a direct link between the error or delay and the specific period during which interest accrued see guerrero v commissioner tcmemo_2006_ petitioner argues that the passage of time from the due_date of petitioner’s return on date to when the irs sent the notice_of_deficiency on date implies an unreasonable error or delay because it exceeds the normal period of limitations there is no applicable limitation however when a taxpayer fails to file a return sec_6501 in any event the time prior to date is not counted under sec_6404 which exclusively pertains to the abatement of interest after the irs has contacted a taxpayer see 112_tc_230 the only interest that can be abated in this case would be the interest that accrued after date when the irs contacted petitioner and until the liability was paid in full on date with respect to this latter period however petitioner does not identify any unreasonable error or delay caused by a ministerial or managerial act by the irs petitioner therefore fails to show a direct link between the appropriate period of interest accrual and any unreasonable error or delay caused by the irs during that period taking into account all the facts and circumstances of this case we hold that the appeals officer did not abuse his discretion in denying petitioner’s request for abatement of interest in reaching our decision we have considered all arguments made and to the extent not mentioned we conclude that they are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
